Citation Nr: 1433395	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  07-07 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for degenerative disc disease (DDD) of the cervical spine.

2. Entitlement to an evaluation in excess of 10 percent for right knee osteoarthropathy.  

3. Entitlement to an evaluation in excess of 10 percent for left knee osteoarthropathy.

4. Entitlement to an evaluation in excess of 20 percent for degenerative arthritis of the right shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran had service from July 1984 to November 1984 and from July 1985 to March 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

These claims, along with others, have previously been denied by way of the January 2013 Board decision.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans' Claims (Court).  A Joint Motion Remand (JMR) was filed by the parties and subsequently granted by the Court.  The Court remanded these four issues to the Board for further development pursuant to 38 U.S.C.A. § 7252(a).  The appeal as to the remaining issues has been dismissed.

The appellant was subsequently notified by letter in February 2014 that the Court remanded the matter to the Board and informed him of the opportunity to submit additional argument or evidence in support of his appeal within 90 days pursuant to 38 C.F.R. § 20.1304.  The appellant has not submitted additional evidence in that timeframe.

A review of the Virtual VA paperless claims processing system shows, in pertinent part, that the Veteran's June 2014 appellate brief is associated with the electronic file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that pursuant to the November 2013 Court Order granting the JMR, further development is necessary prior to final adjudication of the appellant's increased rating claims.

A JMR was filed because the parties agreed that the Board's denial of these issued relied on previous VA examinations, which they found to be inadequate for rating purposes, specifically with regards to addressing DeLuca factors.  As a result, the Board remands for a new VA examination for the Veteran's cervical spine, right knee, left knee, and right shoulder disabilities.

Accordingly, the case is REMANDED for the following action:

1. Ensure that the following documents are associated with the Veteran's casefile: July 20, 2009 VA examination report, the appellant's report of an increase in symptoms of joint pain received by VA on February 26, 2009, and correspondence from Omniplex World Services dated January 2009.  See JMR, page 8.

2. Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected DDD of the cervical spine, left and right knee osteoarthropathy, and degenerative arthritis of the right shoulder.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims file should be made available to the examiner for review.

*For the cervical spine disability, the examiner should report the Veteran's ranges of the cervical and thoracolumbar spine motion in degrees and note the presence or absence of ankylosis of the spine.  

The examiner should determine whether the cervical spine disability is manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the additional degree of range of motion loss due to any pain, weakened movement, excess fatigability, incoordination, or flare-ups. 

*For the left and right knee disabilities, the examiner should report the ranges of knee motion in degrees for each knee.  The examiner should also report whether either knee disability is manifested by weakened movement, excess fatigability, incoordination, pain, of flare ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups. 

The examiner should also report whether there is lateral instability or recurrent subluxation, and if present, the severity of such symptoms.

*As to the right shoulder, the examiner should report the ranges of motion in degrees.  The examiner should also report whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, of flare ups. Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.

3. After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the appellant should be furnished with a fully responsive Supplemental Statement of the Case.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



